     Case 4:20-cv-00186-WTM-CLR Document 7 Filed 11/23/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COtJRT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


WILLIAM V. MCCRAE, JR.,


      Plaintiff,

V.                                            CASE NO. CV420-186


STATE OF GEORGIA,


      Defendant.




                                  ORDER


     Before   the    Court   is   the   Magistrate   Judge's   Report   and

Recommendation (Doc. 6), to which no objections have been filed.

After a careful review of the record, the report and recommendation

is ADOPTED as the Court's opinion in this case. As a result.

Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE. The Clerk of

Court is DIRECTED to close this case.


     SO ORDERED this *^3          day of November 2020.

                                    WILLIAM T. MOORE, JR.
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF GEORGIA
